

116 HJ 8 IH: Proposing an amendment to the Constitution of the United States limiting the pardon power of the President.
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 8IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Cohen (for himself, Mr. Green of Texas, Ms. Jayapal, Mr. Johnson of Georgia, Mr. Ted Lieu of California, Mr. Payne, Mr. Raskin, Mr. Beyer, and Mr. Espaillat) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States limiting the pardon power of the
			 President.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 The President shall not have the power to grant pardons and reprieves to himself or herself, to the President’s brother, sister, brother-in-law, sister-in-law, spouse, parent, child, or grandchild or to the spouse of the President’s grandchild, to the President’s aunt, uncle, nephew or niece or to the spouse of the President’s nephew or niece, or to the President’s first or second cousin, the spouse of the President’s first or second cousin, the President’s mother-in-law, father-in-law, son-in-law, or daughter-in-law, or to any current or former member of the President’s administration, or to anyone who worked on the President’s presidential campaign as a paid employee.
					.
		